Citation Nr: 1540089	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  02-01 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent on an extraschedular basis for a low back strain with osteophytes at L-3 (low back strain).

2.  Entitlement to a rating in excess of 20 percent on an extraschedular basis for a neck strain with degenerative disc disease and osteophyte formation (neck strain).

3.  Entitlement to a total disability evaluation based on individual unemployability as a result of service-connected disabilities (TDIU) prior to December 16, 2003.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1980 to December 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In March 2001, the RO granted an increased (20 percent) disability rating for a low back strain and an increased (10 percent) disability rating for a neck strain, both effective April 28, 2000.  Informal hearing conferences with a Decision Review Officer (DRO) were conducted in February and March 2002 in lieu of a formal hearing, and reports of those conferences have been associated with the claims file.  The Veteran appealed this rating decision to the Board in March 2002 and had initially requested a hearing before a Veterans Law Judge, which request he subsequently withdrew.

In August 2003, the Board remanded the claims for additional development.  In September 2005, the RO granted service connection for bilateral radiculopathy of the upper and lower extremities and assigned separate initial 20 percent disability ratings for radiculopathy of the right and left upper extremities and separate initial 10 percent disability ratings for radiculopathy of the right and left lower extremities, all effective December 16, 2003.  In July 2006, the Board again remanded the claims for further development.  In October 2008, the RO granted an increased (20 percent) disability rating for the neck strain, effective April 28, 2000.

In April 2009, the Board denied the claims for disability ratings in excess of 20 percent for the service-connected low back strain and neck strain.  The Veteran appealed the Board's denials to the United States Court of Appeals for Veterans Claims (Court).

In September 2010, the RO granted a TDIU, effective December 19, 2005.

In an October 2011 memorandum decision, the Court set aside the Board's April 2009 decision, in part, and remanded the case for readjudication in compliance with directives specified in the Court's decision.  The Court specified that the only part of the Board decision that was set aside was that part which determined that a referral of the Veteran's increased rating claims for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) was not warranted.  The Court also instructed that the Board adjudicate an inferred claim for a TDIU.  The remainder of the Board's decision was affirmed.

In July 2012, the Board remanded the claims for further development in compliance with the Court's decision.

In August 2013, the RO assigned an effective date of December 16, 2003, for the grant of a TDIU.  However, the Veteran's increased rating claims were received in June 2000, and there is evidence that he was unemployed for a period between June 2000 and December 2003 and that such unemployment was reportedly due to his service-connected disabilities.  In July 2014, the Board once more remanded the claims for additional development, which included obtaining additional medical records prior to December 2003 and referral of the Veteran's claims for increased ratings to the Director of Compensation Service.

The Board is satisfied that there was at the very least substantial compliance with its previous remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).

The issues of entitlement to service connection for a psychiatric disorder secondary to service-connected disabilities, service connection for urinary difficulty secondary to medications for service-connected disabilities, and service connection for a heart attack and stroke secondary to ischemic heart disease have been raised by the record in a June 2015 Application for Disability Compensation and Related Compensation Benefits and an August 2015 brief, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


FINDINGS OF FACT

1.  The symptoms of the Veteran's service-connected low back strain are contemplated by the rating schedule.

2.  The symptoms of the Veteran's service-connected neck strain are contemplated by the rating schedule.

3.  The evidence establishes that the Veteran's service-connected disabilities precluded him from securing and following substantially gainful employment from February 20, 2003, but no earlier.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent on an extraschedular basis for a low back strain are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.71a, 4.73, Diagnostic Code 5010-5237 (2015).

2.  The criteria for a rating in excess of 20 percent on an extraschedular basis for a neck strain are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.71a, 4.73, Diagnostic Code 5010-5243 (2015).

3.  The criteria for TDIU were met from February 20, 2003.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.3, 4.16 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private treatment records, VA treatment records, and Social Security Administration (SSA) records have all been obtained.  While additional medical records were sought based on information obtained from the Veteran, various medical centers have informed VA that they have no other treatment records for the Veteran.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disabilities and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
The Board acknowledges that none of the examinations addresses the collective impact of his service-connected disabilities on his employment.  However, VA's duty to assist in a claim for TDIU "does not require obtaining a single medical opinion regarding the combined impact of all [of a veteran's] service-connected disabilities."  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (holding that VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  "A combined-effects medical examination report or opinion is not required per se by any statute, regulation, or policy to properly decide entitlement to TDIU for a veteran with multiple service-connected disabilities."  See Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  To the contrary, the need for such an examination report or opinion "with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by [the AOJ] or the Board."  Id. 

The Board finds that, for the reasons that follow, no combined-effects examination or opinion is necessary with respect to the Veteran's TDIU claim.  His previous VA examinations, when viewed in their entirety, have described his service-connected disabilities in sufficient detail to allow for a fully informed decision on the issue.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (holding that a medical report must be read as a whole in the context of the claim and, even an opinion lacking in detail may be provided some probative value based upon the amount of information and analysis contained therein) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293-294 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)).  Consequently, the Board considers those prior VA examinations adequate for rating purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (finding that an examination report is adequate where it describes the disability in sufficient detail so the Board can make a fully informed evaluation of the disability).  No additional examination or medical opinion is necessary in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes efforts to provide examinations, it must ensure their adequacy).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


Increased Ratings on an Extraschedular Basis

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran was granted service connection for his low back strain and neck strain effective April 28, 2000, each at a 20 percent disability rating.  In April 2009, the Board found that the Veteran was not entitled to disability ratings in excess of 20 percent.  In October 2011, the Court remanded the claims for referral for consideration of extraschedular ratings, but otherwise affirmed the Board's April 2009 decision.  In July 2014, the Board remanded the claims for referral for consideration of extraschedular ratings to the Director of Compensation Service.

The Board has jurisdiction to review determinations of the Director of Compensation and Pension or Undersecretary for Benefits regarding a Veteran's entitlement to an extraschedular rating.  Anderson v. Shinseki, 23 Vet. App. 423, 42-30 (2009).

In June 2015, the Director of Compensation Service denied entitlement to increased disability ratings for the Veteran's low back strain and neck strain on an extraschedular basis as the evidence did not demonstrate that the symptomatology consistently associated with the Veteran's disabilities were not wholly contemplated by the criteria utilized to assign the current and past evaluations, and thus, entitlement to extraschedular evaluations was not established for any time period.

After a complete review of the entire record, the Board finds that the Veteran's low back strain and neck strain symptomatology is adequately contemplated by the schedular rating criteria.  The Veteran was found to have 20 percent ratings for his low back strain, rated by analogy for limitation of motion, and neck strain, rated by analogy for incapacitating episodes. These levels of disability exactly reflect the symptomatology of the Veteran's low back strain and neck strain based on the evidence of record, and contemplate both his painful low back range of motion and incapacitating episodes due to his neck strain.  Schedular ratings are intended to compensate for average impairment in earning capacity caused by a service-connected disability.  38 C.F.R. § 4.1.  The 20 percent ratings assigned do that based on the Veteran's symptomatology.  His difficulty was with sitting, standing, and climbing ladders and stairs and he has also missed days of work, but any impact these had on his employment has been compensated in the 20 percent ratings assigned.  There is simply no indication that the Veteran's low back strain and neck strain present unique or unusual disability pictures that are not contemplated by the rating schedule.  

There is no question that the Veteran experiences pain in his low back and neck, but such a symptom, while not specifically enumerated in the schedular criteria, is considered in the schedular ratings that are assigned, as the Board is required to consider functional limitations such as pain in assessing orthopedic injuries and limitation of motion.  See 38 C.F.R. §§ 4.71a, Diagnostic Code 5201, 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  This is exactly what was done. As such, the schedular rating criteria reasonably contemplate the symptoms caused by the Veteran's low back strain and neck strain, and therefore, assignment of extraschedular ratings is not warranted.


TDIU

Disability evaluations are determined by comparing the Veteran's symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

If, however, the Veteran does not meet these required percentage standards set forth in 38 C.F.R. § 4.16(a), he still may receive a TDIU on an extraschedular basis if it is determined that he is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b); See also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, there must be a determination as to whether there are circumstances in this case, apart from any nonservice-connected conditions and advancing age, which would justify a total rating based on unemployability.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993). 

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Id.

The Board is precluded from assigning an extraschedular rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008); See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Veteran submitted a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability in May 2010.  He reported that the date his disability affected full-time employment, the date he last worked full-time and the date he became too disabled to work as 1996.  He reported the most he ever earned in one year as $3,500.  This was in 1995-96 as a construction worker.  In the portion of the form in which he is asked to list all employment for the last five years he worked, he listed "NA."  He reported a GED and no other education or training.  

The Veteran's compensable service-connected disabilities prior to December 16, 2003, were a low back strain, rated at 20 percent from April 28, 2000, and a neck strain, rated at 20 percent from April 28, 2000.  The combined rating was 40 percent.  Therefore, the Veteran did not have a single disability rating of 60 percent or have a combined rating of at least 70 percent with at least one disability rated at 40 percent so as to meet the schedular criteria for TDIU prior to December 16, 2003.  See 38 C.F.R. § 4.16(a).

As the Veteran did not meet the applicable percentage standards, the Board must consider whether the Veteran was nevertheless unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  See 38 C.F.R. § 4.16(b).  After a review of the competent evidence of record, the Board finds that extraschedular entitlement for TDIU was not warranted.

A review of the Veteran's VA medical records prior to December 16, 2003, taken in total, does not suggest unemployability.  In April 2000, the Veteran retained full range of motion in his neck, full range of motion in his arms and legs, and full 5/5 strength in his arms and legs.  In December 2001, he had reduced strength of 4/5, but he retained normal muscle tone with no atrophy in his arms and legs.  In addition, he continued to work, although he reported he could no longer climb ladders or walk down steps without having to stop and rest.  In April 2002, he continued to have intact strength.

The Veteran was afforded multiple VA examinations for his low back strain and next train prior to December 16, 2003.  At a September 2000 VA examination, the Veteran reported that he was still working, but missed about seven to ten days of work per month.  He had to push himself to go to work and was unable to climb ladders.  He complained of lumbar spine pain as worse than cervical pain.

At a February 20, 2003, VA examination, the Veteran complained of bilateral arm pain and lumbar pain with referred right leg pain, associated with weakness, stiffness and giving way of his legs.  The Veteran reported that he had retired from construction in 2000, largely because of his neck and back pain.  This is inconsistent with his December 2001 treatment record discussed above.  He was able to walk about 300 feet without significant onset of cervical and back pain.  He stands for 5-10 minutes, sits for less than 5-10 minutes, drives less than 10 minutes and strictly avoids stairs.  Daily activities of living including eating, grooming, toilet and dressing were interfered with by his cervical and lumbar pain.  There was unsteadiness of gait noted.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting an examination, the examiner opined that the Veteran was limited to duties that would be considered sedentary due to his back and neck pain.  That is, the Veteran could is not required to carry more than 10 pounds for more than short distances and can change positions, standing to sitting position, vice versa, at his discretion, for pain relief.

This opinion is consistent with the medical evidence and reflects that while the Veteran may have had some occupational impairment, his disabilities did not preclude him from sedentary work.  When weighing the probative value of this opinion, TDIU is not warranted.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").

The Board acknowledges that the Veteran is competent to report symptoms of his disabilities and how they affected his employability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, he is credible in his reports of symptoms and their effect on his activities.  He is not, however, competent to assess whether the symptoms precluded employment.  Such competent evidence concerning the nature and extent of the Veteran's disabilities, and in particular his ability to work, has been provided by a VA medical professional who has examined him.  The medical findings directly address criteria under which a TDIU is assigned.  The Board finds the opinion of the February 2003 VA examiner to be the only competent and probative evidence of record, and therefore, it is accorded greater weight than the Veteran's subjective complaints, which are not entirely credible based on inconsistencies in the record.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Further, the Veteran has not provided the employment history information requested.  It is not clear exactly when the Veteran's service-connected disabilities caused him to stop working as a construction worker.  What is clear is that by February 20, 2003, his service-connected cervical and lumbar spine disabilities resulted in an ability to engage more than sedentary employment.  Given his education level of GED, his work history in construction and the February 2003 examiner's limitations of carrying no more than 10 pounds for short distances and the requirement that he be permitted to change positions from sitting to standing and vice versa, at his discretion (which he has indicated is necessary every 5-10 minutes), it appears to the Board that as of that date (February 20, 2003), he is unable to obtain and maintain substantially gainful employment consistent with his education and occupational experience.  In making this determination, the Board has considered the Veteran's September 2000 statement that he was working, but missed 7-10 days of work per month.  The Board has resolved reasonable doubt in the Veteran's favor in concluding that he meets the requirements for a TDIU as of February 20, 2003.

In addition, the Veteran has not identified or submitted any competent evidence demonstrating that his service-connected disabilities precluded him from securing and maintaining substantially gainful employment and entitled him to TDIU prior to February 20, 2003.  Accordingly, TDIU is warranted from February 20, 2003.


ORDER

A rating in excess of 20 percent on an extraschedular basis for a low back strain is denied.

A rating in excess of 20 percent on an extraschedular basis for a neck strain is denied.

A TDIU from February 20, 2003, is granted, subject to controlling regulations applicable to the payment of monetary benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


